 




                                                                                 
QUALSEC INC.


CONSULTANT AGREEMENT




This Consultant Agreement ("Agreement") is made and effective August 16, 2008,
by and between Arden A. Kelton, Ph.D. ("Consultant") residing at 332 W.
Bluegrass Way, P.O. Box 354, Garden City, Utah 84028 and QualSec Inc., a Wyoming
Corporation (the "Company") with its office at 1770 N. Research Park Way, Suite
181, North Logan, Utah 84341.




This Consultant Agreement follows and replaces the Employment Agreement between
Consultant and Company dated November 27, 2006, and includes Consultant’s
resignation as an officer and director of the Company effective following the
pay period ending August 15, 2008. This Agreement does not cancel certain
obligations remaining under the preceding Employment Agreement, which include
remaining unpaid compensation, and equity ownership in the Company.  In
consideration for this Agreement, the Company will grant Consultant stock
options as set forth in a separate agreement.




Now, therefore, Consultant and Company agree as follows:




1.  Engagement.

Company hereby engages Consultant, and Consultant accepts engagement, to provide
to Company the following services:

As directed by the Company’s Chief Executive Officer (CEO) under the Company's
program to research, develop, manufacture and market a photonic olfactory system
(the “Business”), Consultant will perform consulting services on an as needed as
available basis as is appropriate to Consultant’s training and experience and
the Company’s Business.




2.  Term.

Consultant shall provide services to Company pursuant to this Agreement on a
month basis as required by the Company.  The Agreement may be terminated with at
least 60 days notice to Consultant.




3.  Place of Work.

Consultant shall render services primarily at his home office as needed, but
will, upon request, provide the services at such other places as reasonably
requested by Company as appropriate for the performance of said services.




4.  Time.

Company relies upon Consultant to devote sufficient time as is reasonably
necessary to fulfill the spirit and purpose of this Agreement.




5.  Compensation.

Company shall pay Consultant $2,500 per month for services performed pursuant to
this Agreement.  The Consultant recognizes and acknowledges that Company’s
obligations under this Agreement are dependent on obtaining continued funding
for its operations.  Determination of the Company’s ability to pay compensation
as specified herein shall be made monthly by the Company’s CEO in his discretion
on or before the 10th of each month after a review of the financial condition of
the Company.  Consultant’s approval of occasional and temporary suspensions of
compensation under this Agreement shall not be unreasonably withheld.  




Expenses.

The Company shall either pay directly or reimburse Consultant for reasonable
telephone, office supplies, and other business expenses incurred by Consultant
in the performance of his duties hereunder.  The Company shall pay for travel
expenses between Consultant’s office in Garden City, Utah, and such other places
as reasonably requested by Company in advance in writing by mail or Email.
 Consultant shall bear all of Consultant's other personal expenses incurred in
the performance of this Agreement.




6.  Covenant Not to Compete.

During the term of this Agreement and for a period of two (2) years thereafter,
Consultant shall not, directly or indirectly, either for his own account, or as
a partner, shareholder, officer, director, consultant, agent or otherwise; own,
manage, operate, control, be employed by, participate in, consult with, perform
services for, or otherwise be connected with any business the same as or similar
to the Business conducted by Company.  The Company’s “Business” is herein
defined as research, development, manufacturing, and marketing of a photonic
olfactory system as described in patents pending and/or related proprietary
information and practices currently employed or developed during the term of
this Agreement.  In the event any of the provisions of this Section 6 are
determined to be invalid by reason of their scope or duration, this Section 6
shall be deemed modified to the extent required to cure the invalidity.  In the
event of a breach, or a threatened breach, of this Section 6, Company shall be
entitled to obtain an injunction restraining the commitments or continuance of
the breach, as well as any other legal or equitable remedies permitted by law.




7.  Confidentiality.

During the term of this Agreement, and thereafter for a period of ten (10)
years, Consultant shall not, without the prior written consent of Company,
disclose to anyone any Confidential Information related to the Company’s
Business.  "Confidential Information" for the purposes of this Agreement shall
include Company's patent-pending, proprietary and confidential information such
as, but not limited to, technical inventions, processes, and know-how, customer
lists, business plans, marketing plans, financial information, designs, drawing,
specifications, models, software, source codes and object codes.  Confidential
Information shall not include any information that:

A. is disclosed by Company without restriction;

B. becomes publicly available through no act of Consultant;

C. is rightfully received by Consultant from a third party.




8. Assignment of Inventions

The Consultant, for compensation as defined herein subject to the terms and
conditions of this Agreement and providing that the Company is not in material
breach of any of its terms or conditions, hereby sells, transfers, and assigns
to the Company, or to any person or entity designated by the Company, all of the
entire right, title and interest of the Consultant in and to all inventions,
ideas, disclosures, and improvements, whether patented or not patented, solely
or jointly during the term hereof which relate to methods, apparatus, formulae,
designs, products, processes or devices, sold, leased, used, or under
development for the Business of the Company, or which otherwise relate to or
pertain to the Business, functions or operations of the Company.  The Consultant
agrees to communicate promptly and to disclose to the Company, in such form as
the Consultant may be required, all information, details and data pertaining to
the aforementioned inventions, ideas, disclosures, and improvements and to
execute and deliver to the Company such formal transfers and assignments and
such other papers and documents as may be required of the Consultant to permit
the Company or any person or entity designated by the Company to file and
prosecute the patent applications.  For the purposes of this Agreement, an
invention shall be deemed to have been made during the term of the Agreement if,
during such period the invention was conceived and first actually reduced to
practice by the Company.  Consultant agrees that any patent application related
to the Company’s Business filed within one (1) year after termination of this
employment shall be presumed to relate to an invention which was made during the
term of the Agreement unless Consultant can provide conclusive evidence to the
contrary or the Company is materially in breach of any of the terms or
conditions herein.




9.  Termination.

A.

This Agreement may be terminated by Company as follows:

a.

If Consultant is unable to provide the consulting services by reason of
permanent illness, disability, incapacity or death.

b.

Breach or default of any obligation of Consultant pursuant to Section 6,
Covenant Not to Compete, or Section 7, Confidentiality, of this Agreement.

c.

Breach or default by Consultant of any other material obligation in this
Agreement, which breach or default is not cured within thirty (30) days of
written notice from Company.

B.

Consultant may terminate this Agreement as follows:

a.

Breach or default of any material obligation of Company, which breach or default
is not cured within thirty (30) days of written notice from Consultant.

b.

If Company files for protection under the federal bankruptcy laws, or any
bankruptcy petition or petition for receiver is commenced by a third party
against Company, any of the foregoing of which remains undismissed for a period
of sixty (60) days.

C.

This Agreement may automatically terminate if the Company ceases to do Business
due to failure of the Company to obtain funding. In the event the Board of
Directors determines that Company cannot continue operations because of lack of
funds, this Agreement will automatically terminate upon notification from the
Company of the date that the Company has ceased to do Business.




10.  Independent Contractor.

Consultant is and throughout this Agreement shall be an independent contractor
and not an employee, partner, officer, director or agent of Company.  Consultant
shall not be entitled to nor receive any benefit normally provided to Company's
employees such as, but not limited to, vacation payment, retirement, health care
or sick pay.  Company shall not be responsible for withholding income or other
taxes from the payments made to Consultant.  Consultant shall be solely
responsible for filing all returns and paying any income, social security or
other tax levied upon or determined with respect to the payments made to
Consultant pursuant to this Agreement.




11.  Equipment and Supplies.

Unless otherwise agreed to by Company in advance, Consultant shall not procure
additional equipment on behalf of the Company. Consultant shall continue to have
use of Company furniture, computers, printers, telephone equipment, and other
tools and supplies located in Consultant’s home office, and to purchase on
behalf of the Company those supplies necessary to conduct Consultant’s work on
behalf of the Company.




12.  Controlling Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Wyoming.




13.  Headings.

The headings in this Agreement are inserted for convenience only and shall not
be used to define, limit or describe the scope of this Agreement or any of the
obligations herein.




14.  Final Agreement.

This Agreement constitutes the final understanding and agreement between the
parties with respect to the subject matter hereof and supersedes all prior
negotiations, understandings and agreements between the parties, whether written
or oral.  This Agreement may be amended, supplemented or changed only by an
agreement in writing signed by both of the parties.




15.  Notices.

Any notice required or permitted to be given under this Agreement shall be
sufficient if in writing and if sent by registered or certified mail to his last
known residence in the case of the Employee or to its last known principal
office in the case of the Company as follows:




If to Consultant:  

Arden A. Kelton, Ph.D.

P.O. Box 354

Garden City, Utah 84028




If to Company:  

QualSec Inc.

1770 North Research Park Way – Suite 181

North Logan, Utah 84341




16.  Severability.

If any term of this Agreement is held by a court of competent jurisdiction to be
invalid or unenforceable, then this Agreement, including all of the remaining
terms, will remain in full force and effect as if such invalid or unenforceable
term had never been included.












IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first above written.




QualSec Inc.







______________________________

By: ______________________________

Arden A. Kelton, Ph.D.

Joel Hand, CEO & Chairman of the Board








NOTARY STATEMENT

STATE OF _________

COUNTY OF __________________              ss:




On ______________, 2008, before me ________________________________________
personally came Arden A. Kelton, to me known, and known to me to be the
individual described in and who executed the foregoing CONSULTANT AGREEMENT, and
duly acknowledged to me that he executed the same.







___________________________________

Commission Expires: _________________

NOTARY PUBLIC

 







      [SEAL]




NOTARY STATEMENT




STATE OF ____________________

COUNTY OF __________________              ss:




On ______________, 2008, before me ________________________________________
personally came Joel Hand, to me known, and known to me to be the individual
described in and who executed the foregoing CONSULTANT AGREEMENT, and duly
acknowledged to me that he executed the same.







___________________________________

Commission Expires: _________________

NOTARY PUBLIC

 







      [SEAL]





Page 1 of 5


